DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Benjamin Halkowski on 05/31/2022.
Claims are amended as follows:
1.  	(Canceled) 

2.	(Previously Amended) A method for processing one or more radio signals, the method comprising:
providing a first set of input data representing one or more radio signals to a first machine learning model, wherein the first machine learning model is configured to generate output data based on processing, by the first machine learning model, input data representing one or more radio signals, the generated output data including data representing an estimation of one or more characteristics of a radio signal;
obtaining first output data generated by the first machine learning model based on processing, by the first machine learning model, the first set of input data representing the one or more radio signals;
providing, to a signal transformer, a second set of input data that includes (i) the first set of input data and (ii) the obtained first output data generated by the first machine learning model;
generating, by the signal transformer and based on the second set of input data, data representing a transformed radio signal, wherein generating the data representing the transformed radio signal includes applying one or more transforms to the first set of input data representing the one or more radio signals;
providing the data representing the transformed radio signal to a second machine learning model that is configured to generate output data describing the one or more radio signals based on processing the data representing the transformed radio signal; and
obtaining second output data generated by the second machine learning model based on the second machine learning model processing the data representing the transformed radio signal, wherein the second output data is configured for interpretation by an application at a receiver, wherein the application is configured to infer additional information related to one or more emitters of the one or more radio signals based on the second output data.

3.	(Previously Amended)  The method of claim 2, the method further comprising:
detecting, using one or more sensors, the one or more radio signals; and 
generating, using an analog-to-digital converter, the first set of input data representing the one or more radio signals, wherein the first set of input data includes a digital representation of the one or more radio signals.

4.	(Previously Amended) The method of claim 2, wherein the obtained first output data generated by the first machine learning model represents one or more characteristics of the one or more radio signals or its corresponding channel state information, wherein the one or more characteristics of the one or more radio signals or its corresponding channel state information include (i) estimates of timing information, (ii) center frequency, (iii) bandwidth, (iv) phase, (v) frequency and rate of arrival, (vi) direction of arrival, (vii) channel delay response, (viii) offset, or (ix) bandwidth of the particular radio signal.

5. 	(Previously Amended) The method of claim 2, wherein the one or more transforms include one or more of (i) an affine transform, (ii) an oscillator and mixer, (iii) a filter application, (iv) resampling, (v) sub-band tuning, or (vi) a convolution with a set of filter taps.

6.	(Previously Amended) The method of claim 5, wherein each transform of the one or more transforms is performed in a sequential series.

7.	(Previously Amended) The method of claim 2, wherein the second output generated by the second machine learning model includes one or more of (i) data describing signal labels, (ii) modulation type, (iii) protocol, (iv) wireless standards, (v) equipment type, (vi) symbol values, (vii) data bits, (viii) data code-words, or (ix) estimated radio signal values representing the one or more received radio signals.

8. 	(Previously Amended) The method of claim 2, the method further comprising:
providing the second output data to another device that is configured to use the second output data to adjust one or more communications systems.

9.	(Previously Amended) The method of claim 8, wherein the inferred additional information can include information related to (i) a location of one or more emitters, (ii) a movement of one or more emitters, (iii) a behavior of one or more emitters, or (iv) a pattern of life of one or more emitters.

10. 	(Previously Amended) The method of claim 2, wherein the one or more radio signals are synchronized using the combination of the first machine learning model and the one or more transforms to produce a set of canonicalized encoded information representing the one or more received radio signals.

11.	(Currently Amended) The method of claim 2, wherein a threshold amount of uncertainty surrounding one or more of a frequency offset, a time offset, or other [[the ]]channel effects has been eliminated from the second set of input data.

12. 	(Currently Amended) The method of claim 2, 
wherein the one or more radio signals include a plurality of radio signal communications, radar, or other signals are represented by the first input data, and 
wherein, the first output data generated by the first machine learning model represents information parameterizing [[the ]]a set of transforms to extract one or more isolated radio signals using one or more operations that include sub-band tuning, mixing with an oscillator, spatial combining, and/or filtering. 

13.	(Previously Amended) A system to process one or more radio signals, the system comprising:
one or more processors; and 
one or more computer readable media storing computer code that, when executed by the one or more processors, is configured to perform a plurality of operations, the operations comprising: 
providing a first set of input data representing one or more radio signals to a first machine learning model, wherein the first machine learning model is configured to generate output data based on processing, by the first machine learning model, input data representing one or more radio signals, the generated output data including data representing an estimation of one or more characteristics of a radio signal;
obtaining first output data generated by the first machine learning model based on processing, by the first machine learning model, the first set of input data representing the one or more radio signals;
providing, to a signal transformer, a second set of input data that includes (i) the first set of input data and (ii) the obtained first output data generated by the first machine learning model;
generating, by the signal transformer and based on the second set of input data, data representing a transformed radio signal, wherein generating the data representing the transformed radio signal includes applying one or more transforms to the first set of input data representing the one or more radio signals;
providing the data representing the transformed radio signal to a second machine learning model that is configured to generate output data describing the one or more radio signals based on processing the data representing the transformed radio signal; and
obtaining second output data generated by the second machine learning model based on the second machine learning model processing the data representing the transformed radio signal, wherein the second output data is configured for interpretation by an application at a receiver, wherein the application is configured to infer additional information related to one or more emitters of the one or more radio signals based on the second output data.

14.	(Previously Amended)  The system of claim 13, the operations further comprising:
detecting, using one or more sensors, the one or more radio signals; and 
generating, using an analog-to-digital converter, the first set of input data representing the one or more radio signals, wherein the first set of input data includes a digital representation of the one or more radio signals.

15.	(Previously Amended) The system of claim 13, wherein the obtained first output data generated by the first machine learning model represents one or more characteristics of the one or more radio signals or its corresponding channel state information, wherein the one or more characteristics of the one or more radio signals or its corresponding channel state information include (i) estimates of timing information, (ii) center frequency, (iii) bandwidth, (iv) phase, (v) frequency and rate of arrival, (vi) direction of arrival, (vii) channel delay response, (viii) offset, or (ix) bandwidth of the particular radio signal.

16. 	(Previously Amended) The system of claim 13, wherein the one or more transforms include one or more of (i) an affine transform, (ii) an oscillator and mixer, (iii) a filter application, (iv) resampling, (v) sub-band tuning, or (vi) a convolution with a set of filter taps.

17.	(Previously Amended) The system of claim 16, wherein each transform of the one or more transforms is performed in a sequential series.

18.	(Previously Amended) The system of claim 13, wherein the second output generated by the second machine learning model includes one or more of (i) data describing signal labels, (ii) modulation type, (iii) protocol, (iv) wireless standards, (v) equipment type, (vi) symbol values, (vii) data bits, (viii) data code-words, or (ix) estimated radio signal values representing the one or more received radio signals.

19. 	(Previously Amended) The system of claim 13, the operations further comprising:
providing the second output data to another device that is configured to use the second output data to adjust one or more communications systems.

20.	(Previously Amended) The system of claim 19, wherein the inferred additional information can include information related to (i) a location of one or more emitters, (ii) a movement of one or more emitters, (iii) a behavior of one or more emitters, or (iv) a pattern of life of one or more emitters.

21. 	(Previously Amended) The system of claim 13, wherein the one or more radio signals are synchronized using the combination of the first machine learning model and the one or more transforms to produce a set of canonicalized encoded information representing the one or more received radio signals.

22.	(Currently Amended) The system of claim 13, wherein a threshold amount of uncertainty surrounding one or more of a frequency offset, a time offset, or other [[the ]]channel effects has been eliminated from the second set of input data.

23. 	(Currently Amended) The system of claim 13, 
wherein the one or more radio signals include a plurality of radio signal communications, radar, or other signals are represented by the first input data, and 
wherein, the first output data generated by the first machine learning model represents information parameterizing [[the ]]a set of transforms to extract one or more isolated radio signals using one or more operations that include sub-band tuning, mixing with an oscillator, spatial combining, and/or filtering. 

24.	(Currently Amended)  A computer-readable storage device having stored thereon instructions, which, when executed by a data processing apparatus, cause the data processing apparatus to perform operations comprising:
providing a first set of input data representing one or more radio signals to a first machine learning model, wherein the first machine learning model is configured to generate output data based on processing, by the first machine learning model, input data representing one or more radio signals, the generated output data including data representing an estimation of one or more characteristics of a radio signal;
obtaining first output data generated by the first machine learning model based on processing, by the first machine learning model, the first set of input data representing the one or more radio signals;
providing, to a signal transformer, a second set of input data that includes (i) the first set of input data and (ii) the obtained first output data generated by the first machine learning model;
generating, by the signal transformer and based on the second set of input data, data representing a transformed radio signal, wherein generating the data representing the transformed radio signal includes applying one or more transforms to the first set of input data representing the one or more radio signals;
providing the data representing the transformed radio signal to a second machine learning model that is configured to generate output data describing the one or more radio signals based on processing the data representing the transformed radio signal; and
obtaining second output data generated by the second machine learning model based on the second machine learning model processing the data representing the transformed radio signal, wherein the second output data is configured for interpretation by an application at a receiver, wherein the application is configured to infer additional information related to one or more emitters of the one or more radio signals based on the second output data.

25.	(Previously Amended)  The computer-readable storage device of claim 24, the operations further comprising:
detecting, using one or more sensors, the one or more radio signals; and 
generating, using an analog-to-digital converter, the first set of input data representing the one or more radio signals, wherein the first set of input data includes a digital representation of the one or more radio signals.

26.	(Previously Amended) The computer-readable storage device of claim 24, wherein the obtained first output data generated by the first machine learning model represents one or more characteristics of the one or more radio signals or its corresponding channel state information, wherein the one or more characteristics of the one or more radio signals or its corresponding channel state information include (i) estimates of timing information, (ii) center frequency, (iii) bandwidth, (iv) phase, (v) frequency and rate of arrival, (vi) direction of arrival, (vii) channel delay response, (viii) offset, or (ix) bandwidth of the particular radio signal.

27. 	(Previously Amended) The computer-readable storage device of claim 24, wherein the one or more transforms include one or more of (i) an affine transform, (ii) an oscillator and mixer, (iii) a filter application, (iv) resampling, (v) sub-band tuning, or (vi) a convolution with a set of filter taps.

28.	(Previously Amended) The computer-readable storage device of claim 27, wherein each transform of the one or more transforms is performed in a sequential series.

29.	(Previously Amended) The computer-readable storage device of claim 24, wherein the second output generated by the second machine learning model includes one or more of (i) data describing signal labels, (ii) modulation type, (iii) protocol, (iv) wireless standards, (v) equipment type, (vi) symbol values, (vii) data bits, (viii) data code-words, or (ix) estimated radio signal values representing the one or more received radio signals.

30. 	(Previously Amended) The computer-readable storage device of claim 24, the operations further comprising:
providing the second output data to another device that is configured to use the second output data to adjust one or more communications systems.

31.	(Previously Amended) The computer-readable storage device of claim 30, wherein the inferred additional information can include information related to (i) a location of one or more emitters, (ii) a movement of one or more emitters, (iii) a behavior of one or more emitters, or (iv) a pattern of life of one or more emitters.

32. 	(Previously Amended) The computer-readable storage device of claim 24, wherein the one or more radio signals are synchronized using the combination of the first machine learning model and the one or more transforms to produce a set of canonicalized encoded information representing the one or more received radio signals.

33.	(Currently Amended) The computer-readable storage device of claim 24, wherein a threshold amount of uncertainty surrounding one or more of a frequency offset, a time offset, or other [[the ]]channel effects has been eliminated from the second set of input data.

34. 	(Currently Amended) The computer-readable storage device of claim 24, 
wherein the one or more radio signals include a plurality of radio signal communications, radar, or other signals are represented by the first input data, and 
wherein, the first output data generated by the first machine learning model represents information parameterizing [[the ]]a set of transforms to extract one or more isolated radio signals using one or more operations that include sub-band tuning, mixing with an oscillator, spatial combining, and/or filtering. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GOLAM SOROWAR whose telephone number is (571)270-3761. The examiner can normally be reached Mon-Fri: 8:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on (571) 272-7904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GOLAM SOROWAR/Primary Examiner, Art Unit 2641